DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “third lighting unit” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, 12 and 15, the limitation "that meets an operating lamp standard" is unclear and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition of the subject-matter of said claims unclear. Especially, the scope of such standard in vague and cannot be clearly defined. The objection above may conceivably be overcome if claims 1, 8, 12 and 15 were drafted including the features of claims 6.
Regarding claim 15, the claim recite "the third lighting unit" in line 5, there is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, based on the originally filed description and drawings, the limitation in question was interpreted as -- a third lighting unit --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marka et al. (US 2014/0066722).
Regarding claim 1, Marka et al. discloses an operating lamp (1, see Fig. 1, para. 0065), comprising: a first lighting unit (e.g. first light sources 5, see Fig. 4d, Para. 0065), wherein a light beam (12, see Fig. 4d) emitted by the first lighting unit forms a first light spot having a first equivalent diameter (d1, see Fig. 4a, para. 0075) in an operating field (18, Para. 0084), and the first light spot have a light distribution that meets an operating lamp standard; a second lighting unit (light sources 6/7, see Fig. 4d, Para. 0065), wherein a light beam emitted by the second lighting unit forms a second light spot having a second equivalent diameter (d2, see Fig. 4b, Para. 0083) in the operating field (18), and the second light spot have a light distribution that does not meet the operating lamp standard, wherein the second equivalent diameter is greater than the first equivalent diameter (see Fig. 4d, Para. 0065; and a control unit (9, see Fig. 1, Para. 0065), configured to control working states of the first lighting unit and the second lighting unit, and enable the operating lamp to provide the first light spot or a synthetic light spot having a light distribution that meets the operating lamp standard and is formed by the first light spot and the second light spot (see Para. 0065-0066).
Regarding claim 2, Marka et al. further discloses comprising a lamp holder (lamp body 2, see Fig. 4d, Para. 0065) for fixed installation of the first lighting unit (5, see Fig. 4d, Para. 0065) and the second lighting unit (6/7, see Fig. 4d, Para. 0065), wherein the lamp holder has an optical axis (11, see Fig. 4d, Para. 0073) the light beam emitted by the first lighting unit has a first axis (13, Para. 0082) and the light beam emitted by the second lighting unit (6, see Fig. 4d, Para. 0083) has a second axis (16, see Fig. 4d, Para. 0083), the first axis (13), the second axis (16) and the optical axis (11) of the lamp holder intersect in the operating field (18, see Fig. 4d, Para. 0086).
Regarding claim 3, Marka et al. further discloses the first lighting unit (5) comprises a plurality of lighting units (see Fig. 2) and the second lighting unit (6/7) comprises a plurality of lighting units (see Fig. 2), and a plurality of first light spots formed by the plurality of the first lighting units overlap in the operating field (see Fig. 5), and a plurality of second light spots (see Fig. 6) formed by the plurality of the second lighting units overlap in the operating field (see Figs. 4d, 4e, 5, 6).
Regarding claim 4, Marka et al. further discloses the plurality of the first lighting units (5, see Figs. 4d and 6) are uniformly arranged on a light emitting surface of the lamp holder, and one of the plurality of the second lighting units is arranged between any two adjacent first lighting units (see Figs. 4d and 6).
Regarding claim 5, Marka et al. further discloses the first lighting unit (5) comprises a plurality of lighting units and the second lighting unit (6/7) comprises a plurality of lighting units, one of the plurality of the first lighting units and one of the plurality of the 
Regarding claim 6, Marka et al. further discloses an intensity in a central region of the first light spot is greater than that in a peripheral region adjacent to the central region, and an intensity in a central region of the second light spot is less than that in a peripheral region adjacent to the central region (see Fig. 4d, Para. 0081).
Regarding claim 7, Marka et al. further discloses the synthetic light spot has a final equivalent diameter, and the final equivalent diameter is smaller than or equal to 1.5-2 times the first equivalent diameter (see Fig. 4c, Par. 0083).
Regarding claim 8, Marka et al. further discloses comprising a third lighting unit (third light sources 7 or fourth light sources 8, see Fig. 4d, Para. 0065), wherein a light beam emitted by the third lighting unit forms a third light spot having a third equivalent diameter (see Fig. 4d) in the operating field, the third light spot has a light distribution that does not meet the operating lamp standard, the third equivalent diameter is between the first equivalent diameter and the second equivalent diameter, and the control unit (9, see Para. 0072) enables the operating lamp to provide a synthetic light spot having a light distribution that meets the operating lamp standard and is formed by the first light spot, the second light spot and the third light spot.
Regarding claim 9, Marka et al. further discloses the third light unit (third light sources 7 or fourth light sources 8, see Fig. 4d, Para. 0065) comprises a plurality of lighting 
Regarding claim 10, Marka et al. further discloses the first lighting unit (5, see Fig. 4d) comprises a plurality of lighting units, the second lighting unit comprises a plurality of lighting units and the third lighting unit (third light sources 7 or fourth light sources 8, see Fig. 4d, Para. 0065) comprises a plurality of lighting units; one of the plurality of the first lighting units, one of the plurality of the second lighting units and one of the plurality of the third lighting units form a lighting module (see Fig. 4d); and light spots formed by each lighting modules overlap in the operating field (see Fig. 4d, Para. 0079).
Regarding claim 11, Marka et al. further discloses an intensity in a central region of the third light spot is less than that in a peripheral region adjacent to the central region (see Fig. 4d).
Regarding claim 12, Marka et al. discloses an inherent method for adjusting light spots in an operating field (18, Para. 0084) of an operating lamp (1, see Fig. 1, para. 0065), comprising: controlling the working states of a first lighting unit (e.g. first light sources 5, see Fig. 4d, Para. 0065) and a second lighting unit (second light sources 6, see Fig. 4d, Para. 0065) of the operating lamp, wherein a light beam (12, see Fig. 4d) emitted by the first lighting unit forms a first light spot having a first equivalent diameter (d1, see Fig. 4c) in the operating field (18), and the first light spot have a light distribution that meets an operating lamp standard, wherein a light beam emitted by the second lighting unit (6) forms a second light spot having a second equivalent diameter (d2, Para. 4c) in the operating field (18), and the second light spot have a light distribution that does not 
Regarding claim 13, Marka et al. further discloses controlling the working states of the first lighting unit (5) and the second lighting unit (6/7) comprises respectively adjusting relative intensities of the first light spot formed by the first lighting unit and the second light spot formed by the second lighting unit.
Regarding claim 14, Marka et al. further discloses comprising increasing the relative intensity (Para. 0091) of the second light spot formed by the second lighting unit, or reducing the relative intensity of the first light spot formed by the first lighting unit, so as to enlarge the equivalent diameter of the synthetic light spot formed by the first light spot and the second light spot (Para. 0091, 0099, 0100).
Regarding claim 15, Marka et al. further discloses comprising: adjusting a size of a synthetic light spot formed by the first light spot (5, see Para. 0099-0100), the second light spot and a third light spot, by adjusting relative intensities (Para. 0091, 0099, 0100) of the first light spot formed by the first light unit, the second light spot formed by the second lighting unit and the third light spot formed by the third lighting unit, wherein the light beam emitted by the third lighting unit forms the third light spot having the third equivalent diameter in the operating field, the third light spot has the light distribution that does not meet the operating lamp standard, the third equivalent diameter is 
Regarding claim 16, Marka et al. discloses an operating lamp (1, see Fig. 1, para. 0065), comprising: a first lighting unit (first light sources 5, see Fig. 4d, Para. 0065), wherein a light beam emitted by the first lighting unit forms a first light spot having a first equivalent diameter in an operating field, and the first light spot have a light distribution that meets an operating lamp standard; a second lighting unit (second light sources 6, see Fig. 4d, Para. 0065), wherein a light beam (15, see Fig. 4d, Para. 0084) emitted by the second lighting unit forms a second light spot having a second equivalent diameter in the operating field (18, see Fig. 4d), and the second light spot have a light distribution that does not meet the operating lamp standard, wherein the second equivalent diameter is greater than the first equivalent diameter; and a control unit (9, see Fig. 1, Para. 0065) configured to control working states of the first lighting unit and the second lighting unit, and enable the operating lamp to provide a synthetic light spot having a light distribution that meets the operating lamp standard and is formed by the first light spot and the second light spot (see Para. 0065-0066).
Regarding claim 17, Marka et al. further discloses the first light spot has a geometric center, the second light spot has a geometric center (see Fig. 4d), the geometric center of the first light spot and the geometric center of the second light spot overlap in the operating field (see Fig. 4d, Para. 0079).
Regarding claim 18, Marka et al. further discloses comprising a lamp holder (lamp body 2, see Fig. 4d, Para. 0065) for fixed installation of the first lighting unit (5) and the second lighting unit (6/7), wherein the first lighting unit distributes dispersedly on a light emitting surface of the lamp holder, the second lighting unit distributes dispersedly on the light emitting surface of the lamp holder (see Figs. 3c, 3d, and 4d).
Regarding claim 19, Marka et al. further discloses an illuminance in a central region of the first light spot is greater than that in a peripheral region adjacent to the central region (see Fig. 4d), and an illuminance in a central region of the second light spot is less than that in a peripheral region adjacent to the central region (see Fig. 4d, Para. 0086).
Regarding claim 20, Marka et al. further discloses a light field distribution curve in the operating field (attachment modules 35, see Fig. 7, Para. 0101) formed by the first lighting unit has one peak, a light field distribution curve in the operating field formed by the second lighting unit has two peaks and a trough between the two peaks (see Figs. 3c, Para. 0101).


Claims 1, 5, 6, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaletin et al. (US 7,922,347).
Regarding claim 1, Kaletin et al. discloses an operating lamp (see Figs. 1 and 2), comprising: a first lighting unit (main LEDs 2, see Fig. 2, Col. 3; lines 35-47), wherein a light beam emitted by the first lighting unit forms 5a first light spot (see Fig. 1) having a first equivalent diameter in an operating field, and the first light spot have a light 

Regarding claim 5, WANG et al. further discloses the first lighting unit (2, see Fig. 2) comprises a plurality of lighting units (see Fig. 1, a plurality of lighting units 2 are provided on the lamp) and the second lighting unit (3) comprises a plurality of lighting units (see Fig. 1, a plurality of lighting units 3 are provided on the lamp), one of the plurality of the first lighting units and one of the plurality of the second lighting units correspondingly form a lighting module, and light spots formed by each lighting module overlap in the operating field (see Fig. 1 each zone of the lamp can be considered as a module comprising a light unit 2 and a light unit 3).

Regarding claim 6, WANG et al. further discloses an intensity in a central region of the first light spot is greater than that in a peripheral region adjacent to the central region (implicit, see Fig. 2, the first light spot is a basic circular spot), and an intensity in a 

Regarding claim 12, Kaletin et al. discloses an inherent method for adjusting light spots in an operating field of an operating lamp (see Fig. 2), comprising: controlling (Col. 4; lines 1-16) the working states of a first lighting unit (main LEDs 2, see Fig. 2, Col. 3; lines 35-47) and a second lighting unit (additional LEDs 3, see Fig. 2, Col. 3; lines 35-47) of the operating lamp, wherein a light beam emitted by the first lighting unit forms a first light spot having a first equivalent diameter in the operating field (see Fig. 2), and the first light spot have a light distribution that meets an operating lamp standard, wherein a light beam emitted by the second lighting unit (3) forms a second light spot having a second equivalent diameter in the operating field, and the second light spot have a light distribution that does not meet the operating lamp standard, wherein the second equivalent diameter is greater than the first equivalent diameter (see Fig. 2); and enabling the operating lamp to provide the first light spot, or the synthetic light spot having a light distribution that meets the operating lamp standard and is formed by the first light spot and the second light spot (see Col. 1; lines 33-50).

Regarding claim 13, Kaletin et al. further discloses wherein controlling the working states of the first lighting unit (2, see Fig. 2) and the second lighting unit (3) comprises respectively adjusting relative intensities of the first light spot formed by the first lighting unit and the second light spot formed by the second lighting unit (digital analogue converters 6a and 6b, see Fig. 3, Col. 1; lines 33-50 and Col. 4, lines 1-16).

Regarding claim 14, Kaletin et al. further discloses increasing the relative intensity of the second light spot formed by the second lighting unit, or reducing the relative intensity of the first light spot formed by the first lighting unit (main LEDs 2, see Fig. 3), so as to enlarge the equivalent diameter of the synthetic light spot formed by the first light spot and the second light spot (e.g. digital-to-analog converter 6a, Col. 2, lines 48-67).

Regarding claim 16, Kaletin et al. discloses an operating lamp (see Figs. 1 and 2), comprising: a first lighting unit (main LEDs 2, see Fig. 2, Col. 3; lines 35-47), wherein a light beam emitted by the first lighting unit (2) forms a first light spot having a first equivalent diameter in an operating field, and the first light spot have a light distribution that meets an operating lamp standard; a second lighting unit (additional LEDs 3, see Fig. 2, Col. 3; lines 35-47), wherein a light beam emitted by the second lighting unit forms a second light spot having a second equivalent diameter in the operating field, and the second light spot have a light distribution that does not meet the operating lamp standard, wherein the second equivalent diameter is greater than the first equivalent diameter (see Fig. 2); and a control unit (5, see Fig. 3, Col. 4; lines 1-16) configured to control working states of the first lighting unit and the second lighting unit, and enable the operating lamp to provide a synthetic light spot having a light distribution that meets the operating lamp standard and is formed by the first light spot and the second light spot.

Claims 1-4, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG et al. (CN 103162190).
Regarding claim 1, WANG et al. discloses an operating lamp (see Fig. 3), comprising: a first lighting unit (light source located on the central plate I, see Fig. 2), wherein a light beam emitted by the first lighting unit forms 5a first light spot having a first equivalent diameter in an operating field, and the first light spot have a light distribution that meets an operating lamp standard; a second lighting unit (e.g. the light source located on the two fan blade plate 2, see Fig. 2), wherein a light beam emitted by the second lighting unit forms a second light spot having a second equivalent diameter in the operating field, and the second light spot have a light distribution that does not meet the operating 10lamp standard, wherein the second equivalent diameter is greater than the first equivalent diameter; and a control unit (a key of the touch control (not shown), see Para. 0035), configured to control working states of the first lighting unit and the second lighting unit, and enable the operating lamp to provide the first light spot or a synthetic light spot having a light distribution that meets the operating lamp 15standard and is formed by the first light spot and the second light spot (see Figs. 2-3).

Regarding claim 2, WANG et al. further discloses comprising a lamp holder (1-2) for fixed installation of the first lighting unit and the second lighting unit, wherein the lamp holder has an optical axis (central axis of the lamp in Fig. 2), the light beam emitted by the first lighting unit has a first axis, and the light beam emitted by the second lighting unit (annular light beam provided by the light sources b on each of the modules 1-2) has a second axis, the first axis, the second axis and the optical axis of the lamp holder 

Regarding claim 3, WANG et al. further discloses the first lighting unit comprises a plurality of lighting units (e.g. a, a1, a2, see Fig. 2) and the second lighting unit comprises a plurality of lighting units (e.g. b, b1, b2, see Figs. 1 and 2), and a plurality of first light spots formed by the plurality of the first lighting units overlap in the operating field (see Fig. 2), and a plurality of second light spots formed by the plurality of the second lighting units overlap in the operating field (see Fig. 2).

Regarding claim 4, WANG et al. further discloses the plurality of the first lighting units are uniformly arranged on a light emitting surface of the lamp holder (see Fig. 1), and one of the plurality of the second lighting units is arranged between any two adjacent first lighting units (see Fig. 2, the second lighting units of the module 1 is provided between two light sources a).

Regarding claim 7, WANG et al. further discloses the synthetic light spot has a final equivalent diameter, and the final equivalent diameter is smaller than or equal to 1.5- 2 times the first equivalent diameter (see Fig. 1 or 2).

Regarding claim 12, WANG et al. discloses an inherent method a method for adjusting light spots in an operating field of an operating lamp, comprising: controlling (a key of the touch control (not shown), see Para. 0035) the working states of a first lighting unit .

Claims 1, 8-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marka et al. (US 2009/0318771).
Regarding claim 1, Marka et al. discloses an operating lamp (4), comprising: a first lighting unit (9, see Fig. 2, Para. 0051, 0064), wherein a light beam emitted by the first lighting unit forms 5a first light spot having a first equivalent diameter in an operating field (see Fig. 2), and the first light spot have a light distribution that meets an operating lamp standard; a second lighting unit (9”, see Fig. 2, Para. 0059, 0060, 0064), wherein a light beam emitted by the second lighting unit forms a second light spot having a second equivalent diameter in the operating field, and the second light spot have a light distribution that does not meet the operating 10lamp standard, wherein the second equivalent diameter is greater than the first equivalent diameter; and a control unit 

Regarding claim 8, Marka et al. further discloses comprising a third lighting unit (9’, Fig. 2, Para. 0059, 0060, 0064), wherein a light beam emitted by the third lighting unit forms a third light spot having a third equivalent diameter in the operating field, the third light spot has a light distribution that does not meet the operating lamp standard, the third equivalent diameter is between the first equivalent diameter and the second equivalent diameter, and the control unit enables the operating lamp to provide a synthetic light spot having a light distribution that meets the operating lamp standard and is formed by the first light spot (9), the second light spot (9”) and the third light spot (9’, see Fig. 2, Para. 0064-0066).

Regarding claim 9, Marka et al. further discloses the third light unit 9’, Fig. 2, Para. 0059, 0060, 0064) comprises a plurality of lighting units, and a plurality of third light spots formed by the plurality of the third lighting units overlap in the operating field (see Figs. 2 and 5).

Regarding claim 10, Marka et al. further discloses the first lighting unit (9, see Fig. 2, Para. 0051, 0064) comprises a plurality of lighting units (see Fig. 2), the second lighting 

Regarding claim 11, Marka et al. further discloses an intensity in a central region of the third light spot is less than that in a peripheral region adjacent to the central region (as visible in Fig. 2, the light spots made by beams II and II' form such type of light distribution).

Regarding claim 12, Marka et al. discloses an inherent method for adjusting light spots in an operating field of an operating lamp, comprising: controlling the working states of a first lighting unit (9, see Fig. 2, Para. 0051, 0064) and a second lighting unit (9”, see Fig. 2, Para. 0059, 0060, 0064) of the operating lamp, wherein a light beam emitted by the first lighting unit forms a first light spot having a first equivalent diameter in the operating field (see Fig. 2), and the first light spot have a light distribution that meets an operating lamp standard, wherein a light beam emitted by the second lighting unit forms a second light spot having a second equivalent diameter in the operating field, and the second light spot have a light distribution that does not meet the operating lamp standard, wherein the second equivalent diameter is greater than the first equivalent diameter; and enabling the operating lamp to provide the first light spot, or the synthetic light spot 

Regarding claim 15, Marka et al. further discloses adjusting a size of a synthetic light spot formed by the first light spot, the second light spot and a third light spot, by adjusting relative intensities of the first light spot formed by the first light unit (9, see Fig. 2, Para. 0064-0072), the second light spot formed by the second lighting unit (9”, see Fig. 2, Para. 0064-0072) and the third light spot formed by the third lighting unit (9’, see Fig. 2, Para. 00640072), wherein the light beam emitted by the third lighting unit forms the third light spot having the third equivalent diameter in the operating field, the third light spot has the light distribution that does not meet the operating lamp standard, the third equivalent diameter is between the first equivalent diameter and the second equivalent diameter (see Fig. 2), and the synthetic light spot having a light distribution that meets the operating lamp standard and is formed by the first light spot, the second light spot and the third light spot.

Regarding claim 16, Marka et al. discloses an operating lamp (4, see Figs. 1 and 2), comprising: a first lighting unit (9, see Fig. 2, Para. 0051, 0064), wherein a light beam emitted by the first lighting unit (9) forms a first light spot (I, I’) having a first equivalent diameter in an operating field (see Fig. 2), and the first light spot have a light distribution that meets an operating lamp standard; a second lighting unit (9’, 9”, see Fig. 2, Para. 0059, 0060, 0064), wherein a light beam emitted by the second lighting unit forms a second light spot (II, III, see Fig. 2) having a second equivalent diameter in the 

Regarding claim 17, Marka et al. further discloses the first light spot (see Fig. 2, Para. 0060) has a geometric center, the second light spot has a geometric center, the geometric center of the first light spot (see Fig. 2) and the geometric center of the second light spot overlap in the operating field (see Para. 0069).

Regarding claim 18, Marka et al. further discloses a lamp holder (lamp body 4, see Fig. 2, Para. 0045) for fixed installation of the first lighting unit and the second lighting unit, wherein the first lighting unit distributes dispersedly on a light emitting surface of the lamp holder, the second lighting unit distributes dispersedly on the light emitting surface of the lamp holder (see Fig. 2).

Regarding claim 19, Marka et al. further discloses an illuminance in a central region (e.g. an intersection point 13, see Fig. 2, Para. 0054-0055) of the first light spot is greater than that in a peripheral region adjacent to the central region, and an 

Regarding claim 20, Marka et al. further discloses a light field distribution curve in the operating field formed by the first lighting unit has one peak (see Fig. 5, Para. 0071), a light field distribution curve in the operating field formed by the second lighting unit has two peaks and a trough between the two peaks (see Fig. 6, Para. 0072).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wendt et al. (US 2012/0134155) discloses an adjustable lighting unit with controllable orientation and intensity of light beam, Chen (US 2008/0247163) discloses an operating lamp includes a center optical system, and a plurality of side optical systems that includes a plurality of light sources, SCHAFER et al. (US 3,437,803) discloses a surgical illuminating apparatus employing one or more sources of light. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSION TUMEBO/
Primary Examiner, Art Unit 2875